Title: From James Madison to James Monroe, 8 January 1785
From: Madison, James
To: Monroe, James


Dear Sir
Richmond 8th. Jany. 1785
Yours of the 18 Ult. came to hand yesterday. The view which it gives of the operations of the Cabinet, portends I fear a revival of those intrigues & contests of ambition which have more than once distracted & dishonoured the national Councils. Foreign appointments have generally been the parents of those mischiefs, and ought for that reason, when no other reasons oppose, to be rendered as unfrequent as may be. The union between R. H. Lee and RRL. would have been among the last of my predictions, nor can I fathom the principle on which it is founded. The policy of healing the variance between the U. S. & G. B. is no doubt obvious: but I cannot enter into the suspicions entertained of hostile designs in the latter. Her internal situation renders them extremely improbable, and the affairs of Ireland as I conceive absolutely incredible. What could she hope for or aim at? If the late war was folly, a new one for the same object would be downright phrensy. Her ill humour is the natural consequence of disappointed and disarmed ambition, and her disregard of the Treaty, may if not be justified at least be accounted for by what has passed in the U. S. Let both parties do what neither can deny its obligation to do, and the difficulty is at an end. The contest with Spain has a more dangerous root. Not only the supposed interests but the supposed rights of the parties are in direct opposition. I hope however that both parties will ponder the consequences, before they suffer amicable negociation to become abortive. The use of the Mississippi is given by Nature to our Western Country, and no power on Earth can take it from them. Whilst we assert our title to it therefore with a becoming firmness let us not forget that we can not ultimately be deprived of it, and that for the present, war is more than all things to be deprecated. Let us weigh well also the object of the price, not forgetting that the Atlantic States &c &c.… I join in your wish that we had a better Cypher, but Richmond yields as few resources for amending ours as Trenton. I have not leisure myself, and can command the assistance of no other person.
Yesterday put an end to our tedious Session, and in a manner equally singular, and unfortunate. For some time past the impatience of the Members to disperse has been repressed with the utmost difficulty. Among other expedients an order was made that the name of each member absenting himself without leave should be advertised. On tuesday evening 7 or 8 of the members crossed to Manchester with a view it is to be supposed of returning on wednesday morning, to finish the remaining business which consisted only of the British debt bill—and a bill for amending our Naval office system; bills which had pass’d all the forms except those of being sent down (for they had been passed) by the Senate, enrolled: examd. and signed by the Speakers. As it happened the night of tuesday by its severity rendered the river impassable on Wednesday, or at least not safely passable. Without the Manchester Gentlemen, there was not a house; and it was uncertain how long their detention might be protracted. You will judge of our situation as Wednesday was the day prefixed for the final adjournment. Some were for considering the bills as valid, and having them enrolled & signed; others for adjourning finally & stigmatizing the absentees, others for waiting a day longer. The latter prevailed, and on Thursday morning early we reassembled. The ice however continued to obstruct the passage from Manchester, and the perplexity & impatience on this side still increased. Moderation nevertheless so far prevailed, that it was agreed to wait till yesterday morning; when seeing little certainty of gaining the members from the other shore, a vote of adjournment took place. A few hours after the Sargeant at arms who was also detained at Manchester, crossed, as I suppose his associates would have done if it had not become fruitless. In consequence of the vote for advertising, which could not be repealed for want of a House, the names of the Absentees will I suppose be printed which will probably bring on a vindication & a contest. It was unlucky that one of the two bills thus lost, should be that which will be most likely to involve our public character. Before this accident we had passed the bill for opening the Potowmac, and a similar one for James River together with a third presenting to Genl. Washington a handsome portion of shares in each of the Companies, and had taken some other measures for opening the commercial channel to the Western waters. As I shall not be in Richmond to receive any letters which may be written hereafter you will be so good as to address your future favors to Orange. I am Dr Sir with sincerity Yr. friend & Sert,
J. Madison Jr.
